







Exhibit 10.6


LEAR CORPORATION
POLICY REGARDING HEDGING AND PLEDGING OF COMPANY STOCK
(Originally effective February 7, 2013 and amended and restated as of September
13, 2017)


Hedging Transactions. Certain forms of hedging or monetization transactions,
such as prepaid variable forward contracts, equity swaps, collars, and exchange
funds allow an officer or director to lock in much of the value of his or her
stock holdings, often in exchange for all or part of the potential for upside
appreciation in the stock. These transactions allow the officer or director to
continue to own the covered securities, but without the full risks and rewards
of ownership. When that occurs, the officer or director may no longer have the
same objectives as Lear’s other shareholders. For this reason, officers and
directors are prohibited from entering into hedging or monetization transactions
involving Lear Corporation stock.


Margin Accounts and Pledges. Securities held in a margin account may be sold by
the broker without the customer's consent if the customer fails to meet a margin
call. Similarly, securities pledged (or hypothecated) as collateral for a loan
may be sold in foreclosure if the borrower defaults on the loan. Because a
margin sale or foreclosure sale may occur at a time when the pledgor is aware of
material nonpublic information or otherwise is not permitted to trade in Lear
Corporation securities, directors and officers are prohibited from holding Lear
Corporation securities in a margin account or pledging Lear Corporation
securities as collateral for a loan.





